Opinion issued November 24, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00711-CV
                            ———————————
              IN RE COMMITMENT JOHN PALMER, Relator



            Original Proceeding on Petition for Writ of Prohibition


                          MEMORANDUM OPINION

      Relator, John William Palmer, acting pro se but represented by counsel in

the court below, has filed a petition for writ of prohibition.1 In the petition, he

complains that the trial court violated Texas Code of Criminal Procedure art. 2.01

and 18 U.S.C. §§ 4241, 1001, and 4.



1
      The underlying case is State of Texas v. John Palmer, cause number 1584989,
      pending in the 183rd District Court of Harris County, Texas, the Honorable Mark
      Kent Ellis presiding.
      We deny relator’s petition for writ of prohibition. All pending motions are

denied as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                        2